—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Gage, J.), dated January 31, 1994, *718which, upon a fact-finding order of the same court, dated October 13, 1993, made after a hearing, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of sodomy in the first degree, adjudged him to be a juvenile delinquent, and placed him with the Division for Youth for up to 18 months.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The appellant’s contention that he was deprived of his right to a speedy dispositional hearing is unpreserved for appellate review (see, Matter of Eugene S., 200 AD2d 574; Matter of Ralph D., 163 AD2d 752) and, in any event, is without merit (see, Matter of Kasheen A., 197 AD2d 572). Balletta, J. P., Thompson, Lawrence and Goldstein, JJ., concur.